DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 10-11, filed October 25, 2021, with respect to the prior art failing to disclose the claim limitations of the independent claims: "determining that a second step in the graph database query, subsequent to the first step in the graph database query, can be folded into the first step, comprising:" "determining that translating a composite step for the graph database query, combining the first step and the second step, results in a more efficient relational database query compared to translating both the first step and the second step" "wherein the translating the composite step provides the same query result as the translating both the first step and the second step," and  "modifying the graph database query, prior to the translating the graph database query into the relational database query, by replacing the first step and the second step with the composite step in the graph database query," have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn. Furthermore, the claims require determining that a translating… for a graph database query… results in a more efficient relational database query. These features, along with the other claimed features, when considered as a whole are allowable over the prior art.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165